Citation Nr: 1614725	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  13-00 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected cataracts and retinopathy.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a skin disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A hearing was held on January 20, 2016, by means of video conferencing equipment with the appellant in Detroit, Michigan, before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In June 2013, the Veteran requested that his claim be expedited due to severe financial hardship.  The Veteran has repeatedly stated that his last employment was in 2009, and in his January 2012 Notice of Disagreement, he reported that he was nearly $40,000 in debt.  In March 2014, he submitted financial documents showing balances on loans of several thousand dollars, and a credit card bill of nearly $20,000, and indicated that he was facing bankruptcy.  The record does not reflect that the Veteran has other means of meeting his debts.  The motion for advancement on the docket based on severe financial hardship, pursuant to 38 C.F.R. § 20.900(c) (2015), is therefore granted, and the appeal is accordingly advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  At the January 2016 Board hearing, prior to the promulgation of a Board decision in the appeal, the Veteran expressed his desire to withdraw his appeal seeking an increased disability rating for service-connected cataracts and retinopathy.

2.  In a July 2009 rating decision, the RO in Seattle, Washington denied the Veteran's claim for service connection for erythrasma, claimed as skin rash due to Agent Orange (AO) exposure; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

3.  Evidence associated with the claims file since the July 2009 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to an increased disability rating for service-connected cataracts and retinopathy.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The July 2009 rating decision, in which the Seattle RO denied the Veteran's claim for service connection for erythrasma, claimed as skin rash due to AO exposure, is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2015).

3.  As evidence pertinent to the claim for service connection for erythrasma, received since the Seattle RO's July 2009 denial, is new and material, the criteria for reopening the claim for service connection for a skin disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  

At the January 2016 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeal as to the claim for an increased disability rating for service-connected cataracts and retinopathy.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to that particular issue on appeal.  Accordingly, the Board does not have jurisdiction over that claim, and the appeal of the claim for an increased disability rating for cataracts and retinopathy must be dismissed.  

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for a skin disorder, the Board concludes that this duty does not preclude the Board from adjudication at this time because the Board is granting in full the benefits sought on appeal, by reopening the claim.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

III.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


IV.  Claim to Reopen

The Veteran seeks to establish service connection for a skin disorder, which he asserts arose during and was caused by his military service in the Republic of Vietnam.  The RO reopened the claim and denied it on the merits in a September 2014 Supplemental Statement of the Case.  The Board, however, has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO, and has done so, below.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

In a July 2009 rating decision, the Seattle RO denied the Veteran's claim for service connection for erythrasma, claimed as skin rash due to Agent Orange (AO) exposure.  Within the one-year period following this decision, the Veteran did not submit an NOD, and new and material evidence was not received.  Therefore, the July 2009 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2015).

The evidence of record for the July 2009 rating decision consisted of service treatment and service personnel records, VA treatment records from September 2006 through June 2009, and lay statements from the Veteran.  The bases of the Seattle RO's denial were that erythrasma is not a disorder which may be presumptively linked to military service under 38 C.F.R. § 3.309, there was no evidence of diagnosis or treatment for a chronic skin disorder in the service treatment records, and the evidence did not demonstrate that erythrasma of the groin and toes, diagnosed during VA dermatological treatment in June 2009, was incurred during, or was related to the Veteran's active military service, to include exposure to AO.

In support of his claim to reopen the issue of entitlement to service connection for a skin disorder, the Veteran submitted a statement in December 2010, in which he asserted that the head of dermatology at the VA Medical Center (VAMC) in Ann Arbor, Michigan took cultures and told the Veteran that he had a skin condition acquired while wading through the Mekong Delta in RVN.  A February 2013 lay statement from the Veteran's spouse has also been associated with the record, in which she asserted that she had known the Veteran to have a rash with odor since the early 1970's, and echoed the Veteran's statement that the chief of dermatology at the Ann Arbor VAMC took cultures which showed that the Veteran's skin rash was contracted while among the rice paddies in the Mekong Delta.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether the Veteran's skin disorder arose during or was caused by his military service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for a skin disorder is warranted.


ORDER

The appeal of the claim for an increased disability rating for cataracts and retinopathy is dismissed.

New and material evidence having been submitted, the claim for service connection for a skin disorder is reopened.


REMAND

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran is seeking service connection for a skin disorder, which he asserts arose during and is etiologically related to his military service.  As discussed in greater detail, above, the RO's July 2009 rating decision denying service connection for erythrasma became final, and the Veteran submitted a claim to reopen the issue in December 2010.  The appeal period for the current claim thus began in December 2010.

The current evidence of record does not clearly demonstrate whether or not the Veteran has suffered from a skin disorder at any time during the relevant appeal period.  June 2009 VA treatment records include a diagnosis of erythrasma, and indicate prescribed treatment of clindamycin ointment.  A February 2010 VA Ann Arbor VAMC treatment record includes a list of the Veteran's active medications, which included "clindamycin phosphate [to be applied] to affected area twice a day, groin and toe web spaces."  In a March 2011 statement, the Veteran reported that he continued to use the skin ointment prescribed by the Ann Arbor VAMC, "to make sure the problem stays gone."  Other than the February 2010 medication list, the most recent VA treatment record relating to a skin disorder dates from June 2009.  While more-recent VA treatment records have been associated with the claims file, these appear to have been provided in the context of record production relating to other claims made by the Veteran, and would seem to be limited to those particular medical conditions.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the question of whether the Veteran has had a skin disorder during the period since he filed his claim to reopen may prove dispositive in the present appeal, it is particularly important that the Board ensure that complete records of VA treatment are associated with the file.  In addition, the Veteran and his wife have both asserted that the Veteran saw a number of dermatologists during the 1970's, including a group in Birmingham, Alabama and individuals in Gainesville, Florida and Marietta, Georgia.  It is unclear whether these were private or VA care providers, and on remand, the AOJ should request that the Veteran provide further information and any authorizations necessary to allow VA to request records of such treatment.

The Veteran has not yet been provided with VA examination with respect to his claim for service connection for a skin disorder.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

As noted above, the current evidence of record does not definitively prove that the Veteran has experienced a skin disorder during the relevant appeal period.  However, as a VA treatment record from approximately six months before the Veteran filed his claim to reopen showed an active prescription for the skin medication used to treat the Veteran's erythrasma, which was diagnosed in June 2009, and the Veteran reported continued use of this cream in March 2011, the Board finds that there is sufficient indication that the Veteran suffered from a skin disorder during a time extending into the relevant appeal period to warrant examination.  The Veteran's service personnel records confirm that he had active military service in the Republic of Vietnam (RVN), and the Veteran and his spouse have competently described an intermittent skin rash with odor experienced by the Veteran since service in RVN.  Additionally, the Veteran's report that the head of dermatology at the Ann Arbor VAMC told him that his skin disorder was contracted while serving in the Mekong Delta region of RVN indicates that the current disability may be related to the Veteran's military service.  Therefore, the Board finds the aforementioned evidence of record sufficient to trigger VA's duty to assist the Veteran by providing a VA examination and nexus opinion on the question of whether the Veteran has had a skin condition during the pendency his claim that is etiologically related to his military service, to include service in RVN and his exposure to Agent Orange, therein.

Inasmuch as the Veteran has asserted that body odor caused by his claimed skin disorder resulted in loss of a number of jobs and unemployability, his claim for entitlement to a TDIU is directly related to the future determination on the appeal of his claim seeking service connection for a skin disorder.  As the latter is being remanded for further development, the former must be remanded, as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records from June 2009 to the present, from the Ann Arbor VAMC and any other VA facility, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to further identify any VA treatment provided prior to September 2006 and to identify and provide a release form for any records of private treatment relating to his skin condition, to include those referenced at the Board hearing and in a February 2013 lay statement from his spouse (reporting treatment by dermatologists in Gainesville, Florida, Marietta, Georgia, and Birmingham, Alabama in the 1970's).  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  Obtain any of the VA treatment records identified, and document all such efforts made if any identified records cannot be provided.

3.  After completing the above development, schedule the Veteran for a VA examination with a suitably-qualified medical professional, preferably a dermatologist, to determine the nature and etiology of any skin disorder present during the relevant appeal period (December 2010 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following review of the relevant evidence, the examiner must address the following:

a.  Provide a diagnosis for any skin disorder existing at any time from December 2010 to present.  If the disability was present, and/or was being controlled through use of medication, for only a specific portion of the appeal period, the examiner should so state.

b.  For any diagnosis identified by the examiner in response to part a, state whether the disability at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's active military service, to include hot, humid conditions and/or the conceded exposure to Agent Orange while serving in the Republic of Vietnam.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for a skin disorder and entitlement to a TDIU in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


